—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from using controlled substances after his urine tested positive for the presence of cannibinoids. Petitioner commenced this CPLR article 78 proceeding challenging the determination on the ground, inter alia, that the Hearing Officer erred in failing to dismiss the misbehavior report as deficient.* We reject the contention that the omission of the urinalysis date from the misbehavior report requires that the determination be an*615nulled. The factual allegations in the report were adequate to apprise petitioner of the charge and, in any event, there is no indication that petitioner was prejudiced by the minor defect in the report (see, Matter of Mays v Goord, 243 AD2d 882; Matter of Thompson v Coombe, 240 AD2d 977). We have reviewed petitioner’s remaining contentions and find them to be either unpreserved for our review or lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Graífeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although the petition raised a substantial evidence question, rendering transfer to this Court proper, petitioner does not raise a substantial evidence argument to this Court.